633 F. Supp. 34 (1986)
JAMES D. PAULS, LTD., et al., Plaintiff,
v.
James D. PAULS, Defendant.
No. 85-1580-Civ.
United States District Court, S.D. Florida.
April 17, 1986.
J. Claybrook Lewis, pro se.
John Ostrow, Miami, Fla., for defendant.

ORDER OF DISMISSAL
ATKINS, Senior District Judge.
THIS CAUSE is before the court on defendant's motion to dismiss. The basis of the motion is that J. Claybrook Lewis is improperly representing himself and three *35 limited partnerships in a pro se action.[*] This court has reviewed the motion, memoranda, and the record in this action; therefore, it is
ORDERED AND ADJUDGED that said motion is granted, and this cause is dismissed without prejudice. Mr. Lewis shall be permitted to submit new pleadings on his own behalf, and the limited partnerships shall be permitted to maintain a subsequent action once counsel has been secured.

Facts
For the purposes of this motion the facts are simple. Mr. Lewis has been representing himself and three limited partnerships based on his status as a general partner. He is not a member of the bar. Defendant has challenged the propriety of Mr. Lewis' representation of the limited partnerships.

Issue
May a general partner, who is not a licensed attorney, represent a limited partnership in a pro se lawsuit?

Discussion
In an analogous situation, the court stated:
`A composite of the rule in the decided cases, overwhelmingly sustained by the authorities, may be thus stated: A natural person may represent himself and present his own case.... A corporation is not a natural person. Out of court it must act in its affairs through its agents and representatives and in matters of court it can act only through licensed attorneys. A corporation cannot appear in court by an officer who is not an attorney and it cannot appear in Propria persona.'
Nicholson Supply Co. v. First Federal Savings & Loan Association, 184 So. 2d 438, 440 (Fla.App.1966). Similarly, a limited partnership is not a natural person, but a creature of statute. Therefore, it must act through legal counsel in matters of law, since it is also an artificial entity. See also Fed.R.Civ.P. 11.
NOTES
[*]   Lewis signed the complaint naming all parties as plaintiffs and he has signed all motions and other documents as well.